
	

114 HR 3778 IH: TIMBER Act of 2015
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3778
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2015
			Mr. Duffy (for himself and Mr. Ribble) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, with respect to vehicle weight limitations for certain
			 logging vehicles, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Trees on the Interstate Means a Better Economy and Roads Act of 2015 or the TIMBER Act of 2015. 2.Vehicle weight limitations-Interstate SystemSection 127 of title 23, United States Code, is amended by adding at the end the following:
			
				(m)Certain logging vehicles in Wisconsin
 (1)In generalThe Secretary shall waive, with respect to a covered logging vehicle, the application of any vehicle weight limit established under this section.
 (2)Covered logging vehicle definedIn this subsection, the term covered logging vehicle means a vehicle that— (A)is transporting raw or unfinished forest products, including logs, pulpwood, biomass, or wood chips;
 (B)has a gross vehicle weight of not more than 98,000 pounds; (C)has not less than 6 axles; and
 (D)is operating on a segment of Interstate Route 39 in Wisconsin from mile marker 175.8 to mile marker 189..
		
